Gilbert, Justice,
dissenting. The case of Griffin v. Russell, 144 Ga. 275 (supra), dealt with the question of the liability of a mother, the owner of an automobile, for the tort of her minor son. That case is not a binding precedent in the present case, for several reasons. In the present case the tort was committed by an adult son. Neither he nor his father was dependent upon the other. The son resided in the home of his father as a guest upon the same principle that shelter is always tendered by a father to his child of whatever age. Only four Justices consented to the principle ruled in the Griffin case, cited as authority in the majority opinion in the present case. One Justice was absent, and Presiding Justice Evans filed a special concurrence based upon the ground that the court was dealing merely with the sufficiency of the petition to withstand a general demurrer. Justice Evans said: “I specially concur in the judgment, because of the allegations of the petition that the defendant’s minor son drove the automobile as her chauffeur and with her consent on the particular occasion which resulted in the plaintiff’s injury. A mother may engage her son to be a chauffeur or servant, and I construe the allegation to expressly charge that the son was acting as the servant of the mother in driving the machine. But I dissent from the proposition, which finds recognition in the opinion, that a parent who owns an automobile provided for family use and driven at will by members thereof is liable on the doctrine of respondeat superior for the negligence of a member thereof while driving the automobile filled with his own associates, and whose .entertainment is in no way connected with the use for which the automobile was intended.” It should be here noted that the two cases, mentioned in the majority opinion, in which this court denied petitions for the writ of certiorari dealt with a tort by a minor, and not by an adult son. In the majority opinion, in the same connection, it is urged that the doctrine of stare decisis should have weight in the present decision. The reference is to *179stare decisis on the part of the Court of Appeals’ decisions. That principle should not weigh in this instance, because we are answering a question propounded by the Court of Appeals. The question would not have been submitted had that court been satisfied with their previous decisions. It should be a necessary conclusion that the Court of Appeals desired a binding decision unembarrassed by their former decisions. I think it is conceded that the liability of the father for the tort of his child is based upon the doctrine of respondeat superior, because the father is entitled to the services of his minor child. The father is not entitled to the services of his adult son. The doctrine of respondeat superior can not apply where the child is a bailee, having obtained the use of his father’s -automobile as a mere loan for use in the child’s own business. If the adult son was not engaged in the prosecution of his father’s business, the latter could not, under the law of Georgia, be held liable for a tort of his son. Compare Greeson v. Bailey, 167 Ga. 638 (146 S. E. 490). It is not intimated that the son used the autordobile in the business of his father.
I am aware that there are authorities • which lay down the proposition that when a father owns an automobile and permits the use of it to members of his family for their pleasure and convenience, such use is in law carrying on the business of the father; but I can not accept that theory. The keeping of an automobile by a father or the head of a family for'the pleasure of his family is not carrying on a business. To make it the business of the father, the automobile must be used in some way for the benefit or profit of the father. To use it for the benefit and pleasure of the child, disconnected from any purpose or interest of the father, can not be a business of the father. In Stanford v. Smith, 173 Ga. 165 (supra), in which was involved the question whether a father, who had sent his son to school, was liable for damages caused another child by the negligence of his own child in carelessly and negligently throwing acid into or at a sink in the room where he was working under direction of the teacher, thereby throwing some of it into the face of such other pupil and injuring him, the court held, in the first headnote, that “Every person shall be liable for torts committed by his child by his command or in the prosecution and within the scope of his business, *180whether the same be negligent or voluntary,” but in the second headnote held that "While a child may occupy the position oí a servant, or of an agent of his parent, and for his acts if he is either a quasi-servant or an agent of his parent he may be liable under the general principle stated in the foregoing headnote, still a father is not liable for a minor child’s tort with which he was in no way connected, which he did not ratify, and from which he did not derive any benefit.” And in the concluding part of the opinion by Chief Justice Eussell it was stated: "We do not think that if a child who was attending school should commit a far more serious tort, by shooting down one of his comrades and causing his death, the father could be held liable in damages for the life thus wrongfully and feloniously taken. Yet the present case and the illustration given differ only in degree.” If the adult son in the present case occupied the status of a servant to his father, then the father would be responsible for any tort committed by the son if within the scope of the employment; but, according to the question propounded, the son was not so engaged. It does not appear that the father knew how or where the automobile was to be used. The relation of principal and agent is not suggested. That relation is created only where “one person, expressly or by implication, authorizes another to act for him, or subsequently ratifies the acts of another in his behalf.” Code of 1933, § 4-101. It seems plain from the question that the son borrowed the automobile from his father. The son acted for himself and on his own business. It must in frankness be conceded that the courts in other States are divided on the question here presented. The majority opinion fairly so states.
Among the cases where it has been held that the father is not liable is that of Van Blaricom v. Dodgson, 220 N. Y. 111 (115 N. E. 443, L. R. A. 1917F, 363). The headnote is as follows: "One owning an automobile for the pleasure of his family is not liable for injury negligently caused by his adult son, who is a capable driver, when, with the owner’s permission, he is using the car for his own purpose, on the theory that in so doing he is really carrying out the business of the owner of furnishing such pleasure.” Chief Justice Hiscock argues the question, in part, as follows: "It seems to us that such a theory [that of liability] is more illusory than substantial, and that it would be far*181fetched to hold that a father should become liable as principal every time he permitted a capable child to use for his personal convenience some article primarily kept for family use. That certainly would introduce into the family relationship a new rule of conduct which, so far as we axe aware, has never been applied to other articles than an automobile. We have never heard it argued that a man who kept for family use a horse or wagon or boat or set of golf-sticks had so embarked upon the occupation and business of furnishing pleasure to the members of his family that if sometimes he permitted one of them to use one of those articles for his personal enjoyment, the lattér was engaged in carrying out, not his own purposes, but, as agent, the business of his father. It seems to us that the present theory is largely due to the thought, that, because an automobile may be more dangerous when carelessly used than any of the other articles mentioned, there ought to be a larger liability upon the part of the owner, and to this end an extension of the doctrine of principal and agent in order properly to safeguard its use. Thus, in Hays v. Hogan, 180 Mo. App. 237, 165 S. W. 1125, it is said: ‘We think that when an automobile . . is being used by another member of the family than the owner, but with the owner’s consent, that he should not be heard to say that such other is not his agent or servant. No dangerous rule is thus established, but one in harmony with and conducive to the proper recognition of the legislative enactment.’ '. . And in the present case it is in effect argued that because the use of an' automobile upon a highway may be dangerous, and therefore is a privilege subject to license by the State, the courts can apply a different rule of. agency to its use than would or could be applied to the case of the other articles which have been mentioned. This kind of argument, as it appears to us, discloses the novelty and weakness of the proposition which is being urged upon us. It seems'to disclose the idea, as an essential part of the argument, that because an automobile is different than a horse or boat, some advanced rules ought to be applied to its use. But the rules of principal and agent axe not thus to be formulated. They are believed to be constant, and not variable in response to the supposed exigencies of some particular situation. The question whether one person is the agent of another in respect to some transaction is to be determined by the *182fact that he represents and is acting for him, rather than by the consideration that it will be inconvenient or unjust if he is not held to be his agent. If, contrary to ordinary rules, the owner of a car ought to be responsible for the carelessness of every one whom he permits to use it in the latter’s own business; that liability ought to be sought by legislation as a condition of issuing a license, rather than by some new and anomalous slant applied by the courts to the principles of agency.”
In Smith v. Callahan, 34 Del. 129 (144 Atl. 46, 64 A. L. R. 830), it was said: “But, after all, can it be said that when a father becomes an owner of an automobile and allows the members of his family to use it, they, when they are out riding for their own convenience and pleasure and often without even his knowledge, can be said to be transacting his business? . . That the pleasure, comfort, and convenience of the members of a man’s household are matters of concern to him can not, of course, be denied. This concern is not alone collective in its operation. It is individual and personal, and applies as well to each of the family members as to the collective group. . . Now if one member of the family is transacting the business of the family head when he is serving his own individual purposes by using the instrumentality of an automobile supplied by a father for the family’s entertainment, why should he not be similarly transacting the father’s business if he used for his own entertainment or recreation any other instrumentality supplied by the father for that purpose? . . We can see no escape from this conclusion. And yet, we venture to assert, courts which apply the logic to the case of an automobile would hesitate long before applying it to the case of a baseball-bat, for instance, supplied by a father for the recreation of his boys. Imagination would run on indefinitely and suggest other instrumentalities supplied by fathers and heads of families for the use of all or a part of the members of his household, but which courts would be most reluctant to say were being employed in the father’s business when being used for the purposes they were intended to serve. The word ‘business’ is a word of varied meaning. . . In so far as the comfort, pleasure, and convenience of a man’s family are matters of concern and interest to him, it is not improper to say that it is his business to promote them. This use of the word, however, is far removed from the *183legal connotations which we understand inhere in it when we speak of the employment by one of an agent to promote or transact business in his behalf. If A acts at B’s request in the furtherance of B’s business, A is an agent for whose acts B is responsible. That is a proposition which generally speaking is sound. Simply because the interest and concern of a father in his children’s recreation and amusement may in one sense of the word be spoken of as a matter of his business, it does not follow that it is business in every sense of the word, so that all the legal incidents attaching to the idea in its latter meanings must attach to it in its former meaning. A syllogism which deduced its conclusion from a major premise containing the word fbusiness’ in one of its meanings and a minor premise containing the same word in another of its meanings, would present the fallacy known to the logicians as that of the ambiguous middle. If, in such cases as we are dealing with, the son is the agent of the father in the transaction of the father’s business, we have what appears to us to be an anomalous type of agency. Ordinarily an agent is engaged in doing something for the principal’s benefit and in the principal’s stead. Yet, here in this case, the so-called agent was acting solely for his own benefit and completely without the knowledge of his supposed principal. This we say appears to us< to be an anomalous sort of agency. It is one where the principal’s business is to permit his agent to do something for himself.”
In Watkins v. Clark, 103 Kan. 629 (176 Pac. 131), it was said: “The purchase of an automobile by the defendant for the use of his family, including the daughter, operated as a gift to them of the right to use it. When using it to accomplish his purpose, whether business or pleasure, they represent him, but when they exercise their privilege and use it to accomplish their own distinct purposes, whether business or pleasure, they act for themselves, and are alone responsible for their negligent conduct. The fact that the automobile was purchased for use by the owner’s family did not make him generally responsible for the subsequent operation, and because the car was subject to appropriation by the members of his family for their own use, there is no presumption that any particular trip- was made in his behalf. The use made of the car on any particular occasion is a question of fact, to be determined by evidence showing the fact, and in this instance *184there was no evidence that anybody was concerned except the daughter. The development of the law on this subject has been attended by a rather slow process of clarification. When the automobile was new and strange, and was regarded with some wonder and considerable fear, there was a tendency to look upon it as a dangerous thing, fraught with such possibility for harm that the owner should always be held responsible for its use. When it commenced to take the place of the family horse, this view had to be abandoned. The notion, however, of general liability on the part of the owner for use of his car having been planted in the mind, it lingered there like a superstition. Courts were reluctant to ignore it, and as a result an adaptation of the law of master and servant, and principal and agent, was resorted to, to explain the liability. . . As this incongruity became more and more apparent, a further concession was sometimes made. If the owner allowed a member of his family to use the automobile, he might not be liable, but it was ‘presumed’ the use was by his representation. . . The sooner the courts settle down and deal on the basis of fact and actuality with a vehicle which has revolutionized the business and the pleasure of the civilized world, the better it will be, not only for society but for the courts.” As was said in Zeidler v. Goelzer, 191 Wis. 378 (211 S. W. 140), after .approving the view of the case quoted from above, “The doctrine of liability based on respondeat supérior has become so firmly entrenched in the common law that if it is to be modified in any respect, as is said in the former opinion in this case, it should devolve upon the legislature.”
In King v. Smythe, 140 Tenn. 217 (204 S. W. 296, L. R. A. 1918F, 293), the family-purpose doctrine was applied, and the reasoning in Van Blaricom v. Dodgson, supra, was criticized as being more concerned with what the court considered as pure logic than with the practical administration of the law; and it was stated that “If owners of automobiles are made to understand •that they will be held liable for injury to person and property occasioned by their negligent operation by infants or others who are financially irresponsible, they will doubtless exercise a greater degree of care in selecting those who are permitted to go upon the public streets'with such dangerous instrumentalities. An automobile can not be compared with golf sticks and other small *185articles bought for the pleasure of the-family. They are not used on public highways, and are not of the same nature of automobiles.” In noting this case, the court said, in Olberg v. Kroehler, 1 Fed. (2) 140, 142: “We think the Tennessee court in this ease embraced the ‘family purpose’ doctrine to its full extent, and took a position in advance of that accepted by some other courts, as we shall presently see.”
As heretofore mentioned in this dissent, differences in the views of the various jurisdictions might be illustrated at great length, and it would serve no useful purpose to offset one against the other. .What I do wish to emphasize, however, is that the doctrine of respondeat superior is not be be measured by the relatively dangerous nature of different instrumentalities, but must be applied and given effect as it is under the common law until a change is made in the law by legislative enactment. It is not to be strained by judicial construction merely because an automobile, if negligently used, is more capable of causing damage than some other instrumentality. Moreover, “An automobile is not classified with dangerous instrumentalities, such as dynamite, gunpowder, ferocious animals, and the like, so as to 'make the owner liable for injury occurring from the running of the automobile, on the same basis- that an owner of such an instrumentality would be liable for an injury occasioned by it.” Fielder v. Davison, 139 Ga. 509 (77 S. E. 618). It is not, in my opinion, within the province of this court, under the doctrine of respondeat superior, to hold an owner liable under the circumstances of the present case, even though it be thought desirable to hold him responsible on the theory that it is inherently more dangerous than a “boat” or a “golf stick.” Before liability can-attach, it must be held that the son was the servant or' the agent of the father in the enterprise. Even in Tennessee, where the “family-purpose” doc-' trine was applied, as is shown in the majority opinion of this court, it was.held in Raines v. Mercer, 165 Tenn. 415 (55 S. W. 2d, 263), that “The doctrine of respondeat superior rests upon the doctrine that the wrong of the agent is the act of the employer.” It was further stated that “The conclusion in King v. Smythe, 140 Tenn. 217 (204 S. W. 296, L. R. A. 1918F, 293), which adopted the family-purpose doctrine, rested upon the doctrine of agency.” '(Italics mine.) I can not agree that the son *186in the present case was either the agent of the father or on the business of the father. The cases from which I have quoted call attention to the fact that the father has not been held liable in the use of such commonplace articles as golf-sticks, etc. There is a danger that the liability in the case of an automobile might be unwisely extended to the use of admittedly less dangerous articles. It is, to my mind, no answer to point out that it is unreasonable to classify them together. I suppose that the argument seeks to offer a security, which I fear can not be counted upon, that no court will go so far as to apply the doctrine to the use of a golf-stick or a boat, etc. Gradual encroachments upon many sound principles have sometimes been observed; and the danger or tendency, once detected, should be suppressed. The purpose of the quoted decisions was not to impute to golf-sticks or the like, an inherent danger equal to that of an automobile, but to point out that the “family-purpose” doctrine has not been applied to the use of them, although, so far as “family purpose” is involved, the use might be said to be the same as in the case of an automobile. Logically, therefore, in the administration of the law no distinction can be made except on some unauthorized basis that the owner, in the case of an automobile, ought to be held liable because of the inherently more dangerous nature of the automobile. The doctrine of respondeat superior can not be sauce for the goose and gall for the gander. Under the majority ruling and reasoning employed in the present case there is no limit within which the rule may not be extended. In another case decided at this time (Levy v. Rubin, post, 187) the principle is extended still- further. That decision holds a bachelor brother liable for a tort committed by a sister while using his automobile. If these decisions are established as the law of Georgia, owners should, before lending an automobile to their children, a relative, or any one for his own pleasure, execute a special contract limiting the use of the car to the business of the borrower, thus specifically fixing the relationship of the parties. It would be a strange father who would deny the use of his automobile to his child, whether minor or adult, who is deemed competent to drive it and is within the age limit of a person allowed by law to drive it; and under the circumstances comprehended in the certified question I can not agree that he would be liable. *187I am authorized to state that Justice Atkinson concurs in the foregoing dissent.